 


109 HRES 175 EH: Recognizing the importance of establishing a national memorial at the World Trade Center site to commemorate and mourn the events of February 26, 1993, and September 11, 2001.
U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 175 
In the House of Representatives, U. S.,

September 12, 2006
 
RESOLUTION 
Recognizing the importance of establishing a national memorial at the World Trade Center site to commemorate and mourn the events of February 26, 1993, and September 11, 2001. 

 
Whereas on February 26, 1993, terrorists detonated a bomb in the basement of the World Trade Center in an attempt to destroy the building, killing six and wounding hundreds; 
Whereas on September 11, 2001, terrorists hijacked four civilian aircraft, causing two of them to crash into the twin towers of the World Trade Center in New York City, a third into the Pentagon, and a fourth in rural southwest Pennsylvania; 
Whereas nearly 3,000 people were killed at the World Trade Center site in the most lethal terrorist attack ever committed against the United States; 
Whereas the attack on the World Trade Center resulted in great destruction and damage to homes, churches, schools, and commercial and retail buildings, causing the loss of approximately sixty thousand jobs and many businesses in Lower Manhattan, and wounding incalculable numbers of citizens of New York; 
Whereas the human and emotional toll of this attack has been deeply and profoundly felt in New York, by Americans across the United States, and people throughout the world; 
Whereas the attacks united Americans with all good citizens of the world, regardless of political, ethnic, or religious persuasion or affiliation; 
Whereas in the months and years since the historic events of February 26, 1993, and September 11, 2001, hundreds of thousands of people have visited the World Trade Center site to mourn the dead, to pay tribute to the heroic action and sacrifice of the firefighters, police, emergency personnel, and other responders, and to attempt to understand the nature of this attack on the United States; 
Whereas many citizens, family members, local residents and businesses, professional organizations, State and local officials, and constituencies around the Nation and the world are deeply interested in the successful planning and rebuilding process at the World Trade Center site; 
Whereas a broad and deep consensus has emerged in the United States that this is a sacred site that cannot be forgotten and must be honored; 
Whereas the site of the World Trade Center requires the highest form of national recognition; 
Whereas the World Trade Center Memorial Foundation has been established to create a permanent memorial at the site to honor the victims and heroes of the attacks; 
Whereas Presidents Gerald R. Ford, Jimmy Carter, George H.W. Bush, and William J. Clinton serve as Honorary Members of the Board of the Foundation to support its mission, underscoring the wide support of the effort to build a permanent and appropriate memorial at the World Trade Center site; 
Whereas in April 2003, the Lower Manhattan Development Corporation launched the largest design competition in history for the creation of a permanent memorial, with designs submitted by 5,201 individual participants from 63 nations and 49 States; and 
Whereas after a distinguished 13-member jury reviewed every submission, on January 6, 2004, the jury announced the winning memorial design, Reflecting Absence by architect Michael Arad and landscape architect Peter Walker: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of establishing a national memorial at the World Trade Center site, as the highest honor the Nation can confer to commemorate and mourn the events of February 26, 1993, and September 11, 2001; and 
(2)supports the efforts of the World Trade Center Memorial Foundation to build a permanent memorial at the World Trade Center site.   
 
Karen L. HaasClerk.
